-.



                                          NET GENE
                                           EXAS



     Han, R, A, Taylor,    Jr0                   OpinXon No, V-559
     County Attorney
     Zavala County                               fle:   CaPllng of rural high
     Crystal city,   Texas                              school   elections    by
                                                        courky school board
                                                        :n-&e:r~’
                                                                Article    2922c,
                                                        v 3 C, S,& as amended,

     Dear Sir:

                  We Pefera to your Wttex      of recent.            date   from
     which    we quote,  in part,, as follows:

                    “If the County Board of T~wtees            or-
             dews   the election     z?equ,ix-ed by Arlt, 2922~
             on its own motfon,        sreeh ackLon \WOUPd  pxe-
             sumablg be based upon the reqwstjj           oral
             or written,      0~ petition    of pe~yons   k&x-
             ested in th.e cxeatlon        of the 3xxaP high
             school    diatvict  F
                    “If sxh    a reqms% 02 pet,Lci.on, i:s
             presented    to t,he Cailnt,y Ao~~KI 0% Tru,--
             tees,   is it mandatory that, .%he>electicn
             be called    by the Board, rJ;pqs s&at &I>-
             cpetionaky    ,with the Board?‘”




                    “In each crganf.zed         0wonky in +,hfs
             state,    and Iln any county ?&aP-,fch       ,&all
             her-eaftea    be or~ganfzed,       :he ~%xnty school
             trustees    shall     have the alrt,ho:rify to form
             one ok mope rural high school               dist.ric?.sl
             by grouping       contiguo3.s    common e:hool         dis-
             tnicts    having less than, fo::.r hnrdred ~.kYlO]
             scholastic     populati.on      and tndap?ndent
             school    d9striats     hav:.ng less than two hw=
             tied fift.y     (250)    scholastic     popul.atson,        ITOP
             the pwpose        of establishing       and operating
             rural high schools;          pscwPda-3, also,         that-
             the county school         truasse:j    may arnxx one
             OP moxe common, s,chool d%str~~icty or one OP
             more independent         school    dist~rfcts     hexing
Hon.,     R. A. TayloP,       Jr.,     page   2   (v-559)


          leas    than two hundred fifty     (250) scho-
          lastic    population    to a common chool dis-
          trict    having four hundPed (400 7 OP more
          scholastic     population,    or to an independent
          district     having two hundred.,Plfty    (250) OP
          more scholastic      population.”

                 Article     2922-z,    as amended by 9. B, 341,           PPO-

viaeel:

                  “NO rural high school          diatrlct,       as
          provided     fop nereln,      snail    contain      a
          greater    area than one hundrad squaPe miles,
          OP more than ten elementary              school     dis-
          tricts,     except that the county school
          board of school        trustees     w     form rural
          high school      districts,      as provided        in Art-
          icle    2922a,, containing       mope than one hun-
          dred square miles,          upon a vote of a ma-
          jority    of the qualified         electors      in the
          said proposed       rural high school          district
          voting at an election           called     for such
          purpose;     and profldad       further,      that the
          said board of county school              trustees      H
          form a Pural hLgh school            district       contain-
          ing more than ten elementary              distrfcts       up-
          on a vote of a majority            of the qualified
          voters    In each of the elementary              dlstz81cts
          within    such,propoaed       rural high school           dis-
          trict.”     (Emphasis ouPsl

             In certain      in&awes       the county tPustees’aPe
authcrized     to fo~n PuPal highschool            distpicts     without
the necessity     of submlttihg         the question     to a deteP-
mlnatlon    of thd electorate         of the districts       involved.
Article    2922a, aa amended.           They are also authopized          to ”
form rural hi        school     districts     under the conditions
specified    in fi title     29220, as amended.          But theiP aath-
oritg    In this respect       Is lidted      to there first       being
an approval     by the majority         of the qualified       voters    of
the proposed     district,      whsrs the dlstpict         proposed    con-
tains an area greater          than 100 square miles and CoispPfs-
ed of not’ more than ten elementary             dfstricts,      or the ap-
proval,by    the majority        of the qualified       voters    in each
of the elementary        districts      where the proposed rural
high school distPict         shall    contain   more than ten elemen-
tary distPicts*        Article     ,2922c, as amended; County Board
of School Trustees         v. Mayfiald     C,S.D, No, 22, 140 S.W,
t2dg 956.
              Itharr been held that the ruthozdty     to c&E
an eleotfon    on pn4atlons    of o~gaalefay: a PUPOP high
school &f&pi& fs sleeted %A the oouxdy bom.pd of tm~ua-
tees.    Countz v. MftchdU,       38 S.wm(24) 770. Thexe fe
no ovfsioa in A~tfoles 29220, 29226p OF cbth4P PwPaP
h $I” school dfetPfct     lawa, ,~eq~lfPing %o pP,roeentatioa
of a petition    to said board bef'o~4 uprid bow& my 4x4~
else the aPrthoPity gPrated it in eofd &at&es          %o OP4ate
~$~;160h~h      mhool    d%atHct,     Canon PO Rasbwy,   21 S.W,


              FuPthePmPe,   it has been heId fn @ox go Beard,
87 S.V.(24      883# that the app~ovaI. of tmateeta of dfs-
trlata   effe@ted    in the foaaatfon  of a PUPPLPhigh sahool
distpist    is not neoesesslaPg whwe em ePes;tion Ya regufa-
4d end held under the pacviaiona       of kt;ioEe 2922e, A%-
topary Qenepalns Opf.nfcmsHas, &268 ana &600~,

              Under   Ad%cls   29220,   boweve~,    the   a’utha~%ty
th4r4fn gPomted to the sounty bam~d to &olieah an es-
tabllehed  xwal    high B&BOP .dfiatz?oiet. fs prcedfmtea   up-
on the ppesentnent     of a pstitfcn  sfgnd    by Y la~jaaftg
of the votePa of eaob al@rw%ary       cU&~Let mmprfskg
th4 rwal   hi&   aahool dist~iat,    Bi triet     %'?mtrepr PB,
County Sohoof Tmxstees,     203 SOMOQ2d  7 $60, at p4ge 86%.
             Thus, the county bow& c?$ trusteseu            has @anary
paver in the creation          of ~uml hIgh school       &Llatkictao
County OehobP Tm.wteee v, Dfst~%et mugtees,                 1% S,W,[2d)
891.~ Xt has been un8famly             h&l     that the Leyis$srtx~e
Uay l414gs;te    its arPthorPftg to such a emSas.            W%se Corn-
IIOA Sehocl.Dist~ict         No. ~2 vo CO&PC 8 ounty School To,
141 S.W.f2a)     1028, .Fwther,          it was held fn Bojrk9 of
School Ilpupstees'v.       Wooil~ooT 1,S,P,,9~~90 S.W,(Zd)     333, tkmt
the oopmtj board bai exolusfve,             Qw$ad$~tSae,    subject    to
statut4r-y   limitations,        of" gwoeeed%rg to axeate 0, mraP
high school     district      fmm date af pre-sle@tion         o~d4~ to
entry of formal order creating              dfstP%e~t, especf4lBy    ixk
th4 abs4nce of aM.egatfon            that the pubIfs was injmea
by the boaxdDs       octioti   WMng such txm~          we quote from
said cash, rt page 337"
             n          By statute     ft QGowit~ School
      Boo~d)~l~       iiven unbx%bPed power over the
      $omatfon        of ~awsl hfgh school distdct.
                                                 0 AZ%"
                                                  in
IIOn.,   R, A, Taylor,     Jr,,   page   4   (v-559)



         part:    gin establishing      high schools9  said
         trustees     shall give due regard to schools
         already    looated,    to the distribution    of
         population,      and to advancement of the stu-
         dents In their      studies.8n     (Emphasis ours)

              In Gibson v. Couch, 153 S0w.(2d)          288, the
county board ordered an election         under Article       B922c
(the area in the proposed district        being greater       than
100 square miles)      to determine    whether a majority,of
legally    qualified   voters   of each of six dietr$t;ae+
sired to form a rural high school         district,
held that the county boar8 could not be compelled                 to
entar an order recognizing        the proposed      district    as
legally    established   even though the returns          showed a
majority     of the voters    of the proposed     dlatriot    for
gr0llpillg *

               We quote    from the Clbson-Couch         case    at page
290:

                 “The Board was under no legal          duty
         to group the districts         and owed to Rela-
         tors no such legal         duty enforcible     by
         mandamus c The law (Art> 2922c) says the
         Board m       group on a majority       vote of a
         proposed     district,    but nowhere does It
         attempt to take away the dleorotion              orl-
         ginally    lodged in the Board in matte:rs
         of forming rural high schools,             Since
         the Raskell       County Board in harmony ‘with
         its pre-election        order,  and in the exer-
         cise of its undoubted discretion            refused
         to group the six dlstrlots,          it follows
         that the relators        are not entitltd      to
         the writ of mandamus prayed for.

            In the light  of the provisions   of Article   2922c,
as construed   by the courts   In the above cited   oases,  it
is our opinion    that the matter of calling   an election    ae ’
provided  under Article   2922c, es amended, is discretion&
arg with the County Board of School Trustees,

                                  SUMMARY

               The matter of calling an election
         authorized  and as provided under Arti-
         cle 2922c, VernonDs Civil ‘Statutes,    as
         amended by 9, B. 341, Acts 1947, 50th
Hone   2.   A, Taylor,   JP,,   page   5    (v-559)



       Leg., Rosa.” Ghapter      298, is dismetion-
       arg with the County       Board of School
       lkustees,  Gibson v.      Cosaoh, 153 S,76.(26)
       288; Board of School       Trustees  v. ~oodzow
       I. School Dist,,  90      S,W,f2d)  3330
                                              YQUPS very   tmlg,

                                           ATTORNEYOENERALOF TEXAS




CEOsmw




                                           ATTORNEYGENERAL